                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

   NEWTEK SMALL BUSINESS                           )
   FINANCE, LLC,                                   )         Case No. 2:20-cv-138
                                                   )
              Plaintiff,                           )         Judge Travis R. McDonough
                                                   )
   v.                                              )         Magistrate Judge Cynthia R. Wyrick
                                                   )
   BOYZ TRANSPORTATION SERVICES,                   )
   LLC, RANDALL MILLER COMPANY,                    )
   INC., and LANDREW PROPERTIES,                   )
   LLC,                                            )
                                                   )
              Defendants.                          )


                                     MEMORANDUM OPINION


             Before the Court is Defendant Landrew Properties, LLC’s (“Landrew”) motion to dismiss

  for lack of subject matter jurisdiction (Doc. 14). Landrew seeks dismissal of Plaintiff Newtek

  Small Business Finance, LLC’s (“Newtek”) claims against it based on Newtek’s failure to

  exhaust state administrative remedies prior to filing this action. (Id. at 3.) For the reasons set

  forth below, Landrew’s motion will be DENIED.

        I.      BACKGROUND

             On July 31, 2019, Newtek loaned $3,700,000 to Defendants Boyz Transportation

  Services, LLC (“Boyz”) and Randall Miller Company, Inc. (“RMC”) pursuant to a U.S. Small

  Business Administration Note (“the Note”). (Doc. 1, at 2.) The Note was secured in accordance

  with two commercial security agreements. (Id. at 2–3.) Among the collateral securing the Note

  in the commercial security agreements were nine vehicles (“the vehicles”) owned by Boyz and




Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 1 of 10 PageID #: 263
  RMC. (Id. at 3.) Newtek was made the first lien holder of the vehicles under the agreements.

  (Id.)

          Following the execution of these agreements, Boyz and RMC defaulted on the loan,

  prompting Newtek to send them a letter of default on May 19, 2020. (Id. at 3–4.) Boyz and

  RMC have not made any payments toward their obligations under the Note, but they have

  coordinated with Newtek regarding the surrender of collateral. (Id.) Boyz and RMC informed

  Newtek that the vehicles were being stored on premises that RMC leased from Defendant

  Landrew. (Id. at 4.)

          Newtek has demanded possession of the vehicles on multiple occasions since March

  2020, but Landrew has denied Newtek access to the vehicles. (Id.) Landrew claims it has

  storage liens on the vehicles under North Carolina General Statutes § 44A-2. (Id.) Landrew

  filed nine Form LT-260s concerning the vehicles with the North Carolina Division of Motor

  Vehicles (“NCDMV” or “the Division”). (Id.) Landrew also filed nine Form LT-262s

  concerning the vehicles on May 21, 2020, claiming a storage lien on each vehicle for $10,100.00,

  for a total of $90,900.00. (Id. at 5.)

          On June 18, 2020, Newtek sent a letter to the NCDMV asserting its first lien rights in the

  vehicles. (Id.) In the letter, Newtek acknowledged the filing of the nine Form LT-262s by

  Landrew and requested that the NCDMV “provide the required written notice to Newtek

  pursuant to its secured lien” on the vehicles. (Doc. 1-9, at 1–2.) Newtek included with its letter

  copies of the vehicles’ certificates of title, which list Newtek as first lienholder. (See id. at 3–

  20.)

          On July 1, 2020, Newtek filed this action against Boyz, RMC, and Landrew seeking

  declaratory and injunctive relief. (Doc. 1, at 6–8.) As relevant to this motion, Newtek seeks a




                                     2
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 2 of 10 PageID #: 264
  declaration as to whether Landrew is entitled to a storage lien on the vehicles under North

  Carolina law and an injunction for immediate possession of the vehicles. (Id.)

            On August 31, 2020, Landrew moved to dismiss the complaint under Federal Rule of

  Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction. (See Docs. 14, 15.) Landrew

  argues that Newtek has failed to exhaust the administrative remedies offered by the NCDMV and

  that such failure divests this Court of subject-matter jurisdiction over Newtek’s claims against it.

  (See Doc. 14, at 3.) Landrew’s motion is ripe for adjudication.

      II.      STANDARD OF LAW

            Subject-matter jurisdiction is “the courts’ statutory or constitutional power to adjudicate

  the case.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89 (1998) (emphasis

  omitted). A particular rule or prescription is “jurisdictional” if it “deliniat[es] the class of cases”

  that implicate the Court’s authority to hear a case. Reed Elsevier, Inc. v. Muchnick, 559 U.S.

  154, 160–61 (2010) (citations omitted). Jurisdictional conditions—which rob the Court of its

  authority to hear a case if not complied with—are distinct from “claim-processing rules”—which

  do not. See id. at 161. Rules or requirements are only jurisdictional when so designated by the

  legislature. See id. (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515–16 (2006)); see also

  Arbaugh, 546 U.S. at 516 (“[W]hen Congress does not rank a statutory limitation as

  jurisdictional, courts should treat the restrict as nonjurisdictional in character.”).

            The doctrine of exhaustion of administrative remedies “provides that no one is entitled to

  judicial relief for a supposed or threatened injury until the prescribed administrative remedy has

  been exhausted.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (quoting McKart v. United States,

  395 U.S. 185, 193 (1969)). Administrative exhaustion serves to protect administrative-agency

  authority and to promote efficiency. Id. “Proper exhaustion demands compliance with an




                                     3
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 3 of 10 PageID #: 265
  agency’s deadlines and other critical procedural rules because no adjudicative system can

  function effectively without imposing some orderly structure on the course of its proceedings.”

  Id. at 90–91.

         In some instances, failure to exhaust administrative remedies deprives a federal district

  court of subject-matter jurisdiction. For example, when a court has federal-question jurisdiction

  pursuant to 28 U.S.C. § 1331 and the federal statute at issue conditions jurisdiction on the

  exhaustion of administrative remedies, the court lacks subject-matter jurisdiction over claims

  thereunder if the plaintiff has failed to exhaust. See, e.g., Mathews v. Eldridge, 424 U.S. 319,

  327 (1976) (acknowledging that the Social Security Act “precludes federal-question jurisdiction

  in an action challenging denial of claimed benefits” and “[t]he only avenue for judicial review is

  42 U.S.C. § 405(h), which requires exhaustion of the administrative remedies provided under the

  Act as a jurisdictional prerequisite”).

         In this case, however, the Court has subject-matter jurisdiction pursuant to 28 U.S.C.

  § 1332 because there is complete diversity of citizenship among the parties and the amount in

  controversy is greater than $75,000. (See Doc. 1.) Thus, this Court’s jurisdiction is not

  predicated on the presence of certain legal claims. Landrew does not argue that either

  prerequisite under § 1332 is not satisfied. Instead, it argues that the failure to exhaust state

  administrative remedies deprives this Court of its subject-matter jurisdiction. (See Doc. 15, at 3–

  5.) But Newtek’s alleged failure to exhaust administrative remedies does not defeat subject-

  matter jurisdiction under § 1332. Accordingly, Landrew’s motion to dismiss for failure to

  exhaust is better suited to treatment as a motion to dismiss for failure to state a claim under Rule

  12(b)(6). As such, it is analyzed in accordance with the following principles.

         According to Federal Rule of Civil Procedure 8, a plaintiff’s complaint must contain “a




                                     4
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 4 of 10 PageID #: 266
  short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

  P. 8(a)(2). Though the statement need not contain detailed factual allegations, it must contain

  “factual content that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 8 “demands

  more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

          A defendant may obtain dismissal of a claim that fails to satisfy Rule 8 by filing a motion

  pursuant to Rule 12(b)(6). On a Rule 12(b)(6) motion, the Court considers not whether the

  plaintiff will ultimately prevail, but whether the facts permit the court to infer “more than the

  mere possibility of misconduct.” Id. at 679. For purposes of this determination, the Court

  construes the complaint in the light most favorable to the plaintiff and assumes the veracity of all

  well-pleaded factual allegations in the complaint. Thurman v. Pfizer, Inc., 484 F.3d 855, 859

  (6th Cir. 2007). This assumption of veracity, however, does not extend to bare assertions of

  legal conclusions, Iqbal, 556 U.S. at 679, nor is the Court “bound to accept as true a legal

  conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986).

          After sorting the factual allegations from the legal conclusions, the Court next considers

  whether the factual allegations, if true, would support a claim entitling the plaintiff to relief.

  Thurman, 484 F.3d at 859. This factual matter must “state a claim to relief that is plausible on its

  face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility “is not akin to a

  ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

  unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-

  pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

  complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at

  679 (quoting Fed. R. Civ. P. 8(a)(2)).




                                     5
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 5 of 10 PageID #: 267
     III.      ANALYSIS

            Landrew argues that Newtek’s claims against it must be dismissed because Newtek has

  not followed the statutory scheme laid out in North Carolina General Statutes Annotated §§ 44A-

  4(b)(1) concerning the enforcement of the rights of storage lienholders. (Doc. 15, at 7.)

            Newtek counters that (1) no administrative remedy is available to it, and (2) even if there

  is an administrative remedy, such remedy is not exclusive or (3) effective. (Doc. 20, at 5–10.)

  Newtek further argues that, to the extent North Carolina law provides an exclusive and effective

  administrative remedy, it has exhausted such remedies. (Id. at 10–11.)

               A. North Carolina Law on Exhaustion

            In North Carolina, “where the legislature has provided by statute an effective

  administrative remedy, that remedy is exclusive and its relief must be exhausted before recourse

  may be had to the courts.” Presnell v. Pell, 260 S.E.2d 611, 615 (N.C. 1979) (citations omitted).

  Accordingly, a court must dismiss the case “if administrative remedies specifically provided by

  statute are not exhausted before alternative recourse is sought through the courts. Cheatham v.

  Town of Taylortown, 803 S.E.2d 658, 661 (N.C. Ct. App. 2017) (quoting Justice for Animals,

  Inc. v. Robeson Cnty., 595 S.E.2d 773, 775 (N.C. Ct. App. 2004)). However, the Supreme Court

  of North Carolina has held that exhaustion is not necessarily required when no statute or case

  mandates exhaustion prior to suit. See Intersal, Inc. v. Hamilton, 834 S.E.2d 404, 414–15 (N.C.

  2019) (holding that the plaintiff was not required to exhaust administrative remedies because the

  statute at issue did not specifically apply to the plaintiff’s claims and did not make any

  administrative procedure a “condition precedent” to filing suit). When the statute at issue does

  not “creat[e] a specific requirement for the exhaustion of administrative remedies,” the Court’s

  ability to hear a case is undisturbed by the plaintiff’s failure to exhaust. See id. at 415.




                                     6
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 6 of 10 PageID #: 268
             B. Whether Newtek Was Required to Comply with the Procedures in § 44A-4
                Prior to Bringing Suit

         North Carolina General Statutes Annotated § 44A-4 governs the enforcement of liens by

  sale. Subsection 44A-4(a) provides that a storage lienor may enforce a lien on a motor vehicle

  by public or private sale ten days after the maturity of the obligation to pay the towing or storage

  charges. Subsection 44A-4(a) further provides that “[t]he lienor may bring an action on the debt

  in any court of competent jurisdiction at any time following the maturity of the obligation” and

  that the failure of the lienor to do so within 180 days of the commencement of the storage “shall

  constitute a waiver of any right to collect storage charges which accrue after such period.” The

  statute also states that “[t]he owner or person with whom the lienor dealt may at any time

  following the maturity of the obligation bring an action in any court of competent jurisdiction as

  by law provided.” N.C. Gen. Stat. Ann. § 44A-4(a).

         Section 44A-4(b)(1) provides in relevant part that, after the ten-day period has expired,

  the storage lienor “shall give notice to the Division of Motor Vehicles that a lien is asserted and a

  sale is proposed and shall remit to the Division a fee of thirteen dollars.” Id. § 44A-4(b)(1). The

  NCDMV will then “issue notice by certified mail, return receipt requested, to the person having

  legal title to the property, if reasonably ascertainable, to the person with whom the lienor dealt if

  different, and to each secured party and other person claiming an interest in the property who is

  actually known to the Division or who can be reasonably ascertained.” Id. The notice must

  include, among other things “a form whereby the recipient may notify the Division that a hearing

  is desired by the return of such form to the Division.” Id. If notice of a request for hearing is

  received, the NCDMV must then notify the lienor of such request. Id. The party requesting a

  judicial hearing must notify the NCDMV within ten days from the receipt of notice or the right

  to a pre-sale hearing is waived. Id. If the party requesting a hearing does notify the NCDMV



                                     7
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 7 of 10 PageID #: 269
  within the ten-day window, then the lien may be enforced by sale “only pursuant to the order of a

  court of competent jurisdiction.” Id.

         As the Court of Appeals of North Carolina has explained, subsection (a) governs the

  methods of enforcing a storage lien by sale, and subsection (b) provides “a means of securing

  authorization to sell the vehicle as a method for obtaining a title transfer from the DMV.”

  Ernie’s Tire Sales & Serv. v. Riggs, 417 S.E.2d 75, 78 (N.C. Ct. App. 1992) (noting that the

  proceedings listed in subsection (b) are necessary because “registered motor vehicles, unlike

  other items of personal property, require the involvement of a state agency to effect a transfer of

  title”). The process set forth in § 44A-4 is one that a lienholder claiming a lien under § 44A-2

  (which includes storage liens) must follow in order to enforce the lien by sale. See AT&T Family

  Fed. Credit Union v. Beaty Wrecker Serv., Inc., 425 S.E.2d 427, 428 (N.C. Ct. App. 1993).

  Landrew itself acknowledges that, in § 44A-4, “North Carolina’s general assembly has

  established a statutory scheme with the NCDMV and North Carolina court system for a storage

  lienholder to enforce its lien against the owner and secured parties in order to adjudicate storage

  liens.” (Doc. 14, at 7.)

         While “a party asserting rights pursuant to a statute must operate within the guidelines

  created by that particular statutory scheme,” Peace River Elec. Co-op., Inc. v. Ward Transformer

  Co., Inc., 449 S.E.2d 202, 209 (N.C. Ct. App. 1994), Landrew is the party asserting rights

  pursuant to § 44A-4, not Newtek. Landrew nevertheless argues that Newtek’s ability to request

  a hearing concerning Landrew’s storage lien is controlled by § 44A-4. (See Doc. 15, at 5.)

  Landrew argues that Newtek “availed itself” of the process in § 44A-4 by sending the letter to

  the NCDMV. (Id. at 7.)




                                     8
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 8 of 10 PageID #: 270
          Although § 44A-4(b)(1) provides for pre-sale hearings at the request of the owner or

  other secured party, nothing in that subsection provides that such a hearing is the only method

  for another secured party to assert its interest in a vehicle. See generally N.C. Gen. Stat. Ann.

  § 44A-4. To the extent Newtek seeks a declaration as to the respective security rights of the

  parties, § 44A-4(a) provides that it may do so. The second paragraph of subsection (a) provides,

  “The owner . . . may at any time following the maturity of the obligation to bring an action in

  any court of competent jurisdiction as provided by law.” N.C. Gen. Stat. Ann. § 44A-4(a).

  Section 44A-1 defines “owner” as including “[a] secured party entitled to possession,” which

  Newtek claims to be. Such action by an owner is distinct from any action filed pursuant to

  subsection (b)(1) by a storage lienholder upon notice that a hearing has been requested prior to

  sale of the vehicle.

          Thus, the notice-and-request-for-hearing process outlined in subsection (b)(1) is not the

  exclusive method for an interested party to obtain a hearing under the statute. Further, that

  process is for the procedural protection of parties other than the storage lienholder who claim an

  interest in a vehicle. See id. § 44A-4(g) (creating a right of action for persons injured by a

  lienor’s noncompliance with the notice requirements in subsection (b)(1)). While the procedures

  in subsection (b)(1) may be a necessary precondition to Landrew’s enforcement of its lien by

  sale, Landrew has identified no case law or statutory provisions that condition Newtek’s right to

  judicial process on compliance with subsection (b)(1).1 For these reasons, the Court finds that

  the procedures set forth in § 44A-4 do not preclude Newtek’s action in this Court, and to the



  1
   Indeed, Newtek’s role in the process is limited to notifying the NCDMV of its request for a
  court hearing before the vehicles are sold. The NCDMV takes no part in the adjudication of the
  parties’ rights nor does it independently authorize the sale of a vehicle. Instead, if a hearing is
  requested, the NCDMV waits for a court order resolving the claimed interests in the vehicle and
  authorizes or refuses to authorize the sale as directed by the court.


                                     9
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 9 of 10 PageID #: 271
   extent this action comes within the purview of § 44A-4, subsection (a) authorizes this suit. The

   Court will not dismiss Newtek’s claims for failure to exhaust administrative remedies.

      IV.      CONCLUSION

            Landrew’s motion to dismiss (Doc. 14) is DENIED.

            SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     10
Case 2:20-cv-00138-TRM-CRW Document 32 Filed 11/19/20 Page 10 of 10 PageID #: 272
